Citation Nr: 0805107	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 24, 1987, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel Ostojic, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen the veteran's claim for 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2007.  A 
transcript of those proceedings is included in the claims 
file.  


FINDINGS OF FACT

1.  The veteran's initial claim for entitlement to an 
effective date prior to February 24, 1987, for the grant of 
service connection for PTSD was denied by the Board in a 
September 1998 decision.  That decision is final.  

2.  The veteran again raised the matter of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD in January 2003.  


CONCLUSION OF LAW

The claim for entitlement to an effective date prior to 
February 24, 1987, for the grant of service connection for 
PTSD, lacks legal merit.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  

As discussed below the veteran's claim is being dismissed by 
the Board because the veteran has previously raised the issue 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD, which was denied by the Board in 
a September 1998 decision.  The claim is therefore being 
dismissed based on the law.  Whatever facts are necessary to 
adjudicate the claim are already contained in the claims 
folder.  Thus, notice or assistance to the veteran would be 
fruitless.  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

The evidence in the file reflects that service connection for 
PTSD was granted in a February 1988 rating decision.  A 
temporary total rating based on a period of hospitalization 
was assigned, effective February 24, 1987, and a 30 percent 
rating was assigned effective April 1, 1987.  In September 
1988, the veteran filed a notice of disagreement with the 
effective date assigned for the award of service connection, 
asserting that the appropriate effective date was the day 
after his separation from service.  The veteran had filed an 
earlier appeal of the rating assigned for his disability 
(which was subsequently granted in a March 1990 rating 
decision); hence, he was not provided with a statement of the 
case on the issue of entitlement to an earlier effective date 
until October 1994.  The veteran perfected his appeal to the 
Board in November 1994.  

In a decision dated September 1, 1998, the Board denied the 
veteran's claim for entitlement to an effective date prior to 
February 24, 1987, for the grant of service connection for 
PTSD.  VA Form 4597, Board of Veterans' Appeals Notice was 
attached to the decision.  On February 18, 1999, the St. 
Petersburg RO received a notice of disagreement from the 
veteran in which he indicated that he wished to appeal the 
Board's decision on his claim for an earlier effective date.  
In a letter dated February 25, 1999, the veteran was referred 
to VA Form 4597, and essentially advised that he was not able 
to appeal his decision to the Court because his notice of 
disagreement to the Board on the matter had been filed prior 
to November 18, 1988.  As such, the Court did not have 
jurisdiction to hear an appeal of the Board's September 1998 
decision.  Hence, the Board's decision was final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  
(In this regard, the Board observes that the veteran's 
February 1999 notice of disagreement would not have been 
timely anyway since it was received more than 120 days after 
the Board's decision had been mailed to him).  

The veteran's current "claim" for entitlement to an earlier 
effective date for the grant of service connection for PTSD 
was received in January 2003.  While the veteran's claim was 
pending, the Court held that there is no basis in VA law for 
a freestanding earlier effective date claim in matters 
addressed in a final decision.  Rather, when a decision is 
final, only a request for a revision premised on clear and 
unmistakable error could result in the assignment of earlier 
effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Consequently, the Board concludes that the attempt 
to overcome finality of the Board's September 1998 decision 
in raising a freestanding claim for entitlement to an earlier 
effective date must be dismissed.  Id.  

The Board notes that the veteran and his attorney were 
previously advised in a July 2004 letter from the Board of 
the requirements for filing a motion for reconsideration of 
the Board's September 1998 decision pursuant to 38 C.F.R. 
§ 20.1001; or a motion for revision of the Board's September 
1998 decision pursuant to 38 C.F.R. § 20.1404(b).  In this 
letter, the veteran and his attorney were also advised that 
any previous correspondence, including a July 2004 letter did 
not meet the requirements of 38 C.F.R. § 20.1001.  
Nevertheless, to the extent that the July 2004 letter was 
intended as a motion for reconsideration, they were advised 
that the motion was denied.  Hence, there are no pending 
motions at the time of this decision.  


ORDER

The appeal for entitlement to an effective date prior to 
February 24, 1987, for the grant of service connection for 
PTSD is dismissed.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


